Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on January 13, 2022.
Claims 1-20 are pending in the application.

Response to Arguments/Remarks
Claim Rejections - 35 USC § 112
Claims 6, 13, and 19 were rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim subject matter.  The amendments to claims 6, 13, and 19 have addressed the rejection.  Accordingly, the rejections have been withdrawn.

Claim Rejections - 35 USC § 103
Claims 1, 8, and 15 were rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. US Patent Publication No. 2003/0193893 in view of Tabatabaee et al. US Patent Publication No. 2015/0138970 and Ghanwani et al. US Patent Publication No. 2016/0094450.  
The amendments to claims 1, 8, and 15 have overcome the prior rejection.   Wen, Tabatabaee, and Ghanwani do not teach “the second rate is calculated based on a burst size of the one or more flows” and “the burst size is determined by monitoring a queue size attributable to the one or more flows,” as recited in claims 1, 8, and 15.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are made in this Office action.  The new grounds of rejection are necessitated by Applicant's amendment, and accordingly, this Office action is made Final.

Claim Rejections - 35 USC § 103

Claims 1, 6, 8, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. US Patent Publication No. 2003/0193893 (“Wen”) in view of Tabatabaee et al. US Patent Publication No. 2015/0138970 (“Tabatabaee”), Ghanwani et al. US Patent Publication No. 2016/0094450 (“Ghanwani”), and Yagawa et al. US Patent Publication No. 2006/0209687 (“Yagawa”).

Regarding claim 1, Wen teaches a method for alleviating flow congestion at forwarding elements, comprising: 
receiving traffic related data from a network (para. [0038] feedback control upstream or downstream of a congested node.  para. [00046] monitor network conditions and determine existing congestion conditions. para. [0047] control node monitors packet loss for the traffic stream or connection.  link-by-link, destination-by-destination); 
based on the received traffic related data, determining congestion at a first forwarding element caused by one or more flows passing through the first forwarding element at a first rate (para. [0038] feedback control upstream or downstream of a congested node.  para. [00046] monitor network conditions and determine existing congestion conditions); 
calculating a second rate for the one or more flows such that when one or more flows passes through the first forwarding element at the second rate the congestion at the first forwarding element is alleviated (para. [0044] rate limiting… so that router 12 can cope with the bandwidth constraints.  helps to avoid congestion.  para. [0046] congestion window can be increased); and 
rate limiting the one or more flows by passing the one or more flows through a flow rate manager at the calculated second rate before transmitting the one or more flows to the first forwarding element (para. [0047] control node upstream… of the congested node.  para. [0044] rate limiting.  para. [0045] rate limiting function, proxy… into the connection path between content source 14 and route 12). 

Wen does not teach the second rate is calculated based on a burst size of the one or more flows, the burst size is determined by monitoring a queue size attributable to the one or more flows.
Tabatabaee teaches receiving traffic related data from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch (para. [0011] one or more switches 109.  para. [0015] first switch 109 can send or relay congestion notification messages to the first computing device 106 to increase and/or decrease the rate.  para. [0016] one or more second switches 123.  para. [0019] congestion feedback value 133… a metric that is used to identify a level of data congestion in the second switch.  para. [0024] L3 congestion notification messages, congestion feedback value 133.  para. [0053] executes a congestion avoidance scheme 116… with the L3 congestion notification message.   increase or decrease a transmission rate).  Wen and Tabatabaee come from a similar field of endeavor of rate limiting to alleviate network congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen with Tabatabaee’s disclosure of receiving traffic related data from a plurality of forwarding elements of a network.  One of ordinary skill in the art would have been motivated to do so in order to have identified points of congestion in the network for purposes of avoiding congestions such as by adjusting a transmission rate and/or avoiding a particular routing device (para. [0053]). 
Ghanwani teaches calculating a rate based on a burst size of a flow (para. [0024] rate limit …with some adjustment factor, such as a burst size.  para. [0034] when the rate limit includes a burst size, the rate limit may be configured as a combination of a peak rate (e.g. 20 Gbit/s), a burst size (e.g. 100 KB)).  Ghanwani comes from a similar field of endeavor of controlling data flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen with Ghanwani’s disclosure of determining a rate based on the burst size such that the second rate of 
Wen and Ghanwani do not teach the burst size is determined by monitoring a queue size attributable to one or more flows.  Yagawa teaches determining a burst size by monitoring a queue size attribute to one or more flows (para. [0060],[0067] limits the burst allowable amount in accordance with the queue size.  para. [0062] band negotiation function to limit the amount of packet flow to the edge switch 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen and Ghanwani with Yagawa’s disclosure such that the burst size of Ghanwani is determined by monitoring a queue size.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing a queue of a switch from overflowing from bursts.

Regarding claim 8, Wen teaches a non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a computing system, cause the computing system to perform a method for alleviating flow congestion at forwarding elements, the method comprising: 
receiving traffic related data from a network (para. [0038] feedback control upstream or downstream of a congested node.  para. [00046] monitor network conditions and determine existing congestion conditions. para. [0047] control node monitors packet loss for the traffic stream or connection.  link-by-link, destination-by-destination); 
based on the received traffic related data, determining congestion at a first forwarding element caused by one or more flows passing through the first forwarding element at a first rate (para. [0038] feedback control upstream or downstream of a congested node.  para. [00046] monitor network conditions and determine existing congestion conditions); 
calculating a second rate for the one or more flows such that when the one or more flows passes through the first forwarding element at the second rate the congestion at the first forwarding element is 
rate limiting the one or more flows by passing the at least one flow through a flow rate manager at the calculated second rate before transmitting the one or more flows to the first forwarding element (para. [0047] control node upstream or downstream of the congested node.  para. [0044] rate limiting.  para. [0045] rate limiting function, proxy… into the connection path between content source 14 and route 12).
Wen teaches receiving traffic related data from a network but not expressly from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch.
Wen does not teach the second rate is calculated based on a burst size of the one or more flows, the burst size is determined by monitoring a queue size attributable to the one or more flows.
Tabatabaee teaches receiving traffic related data from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch (para. [0011] one or more switches 109.  para. [0015] first switch 109 can send or relay congestion notification messages to the first computing device 106 to increase and/or decrease the rate.  para. [0016] one or more second switches 123.  para. [0019] congestion feedback value 133… a metric that is used to identify a level of data congestion in the second switch.  para. [0024] L3 congestion notification messages, congestion feedback value 133.  para. [0053] executes a congestion avoidance scheme 116… with the L3 congestion notification message.   increase or decrease a transmission rate).  Wen and Tabatabaee come from a similar field of endeavor of rate limiting to alleviate network congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen with Tabatabaee’s disclosure of receiving traffic related data from a plurality of forwarding elements of a network.  One of ordinary skill in the art would have been motivated to do so in order to have identified points of congestion in the network for purposes of avoiding congestions such as by adjusting a transmission rate and/or avoiding a particular routing device (para. [0053]).

Wen and Ghanwani do not teach the burst size is determined by monitoring a queue size attributable to one or more flows.  Yagawa teaches determining a burst size by monitoring a queue size attribute to one or more flows (para. [0060],[0067] limits the burst allowable amount in accordance with the queue size.  para. [0062] band negotiation function to limit the amount of packet flow to the edge switch 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen and Ghanwani with Yagawa’s disclosure such that the burst size is determined by monitoring a queue size.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing a queue of a switch from overflowing from bursts.

Regarding claim 15, Wen teaches a computer system, comprising: 
a memory; and a processor coupled to the memory, the processor being configured to:
receive traffic related data from a network (para. [0038] feedback control upstream or downstream of a congested node.  para. [00046] monitor network conditions and determine existing congestion conditions. para. [0047] control node monitors packet loss for the traffic stream or connection.  link-by-link, destination-by-destination); 
based on the received traffic related data, determine congestion at a first forwarding element caused by one or more flows passing through the first forwarding element at a first rate (para. [0038] 
calculate a second rate for the one or more flows such that when the one or more flows passes through the first forwarding element at the second rate the congestion at the first forwarding element is alleviated (para. [0044] rate limiting… so that router 12 can cope with the bandwidth constraints.  helps to avoid congestion.  para. [0046] congestion window can be increased); and 
rate limit the one or more flows by passing the one or more flows through a flow rate manager at the calculated second rate before transmitting the one or more flows to the first forwarding element (para. [0047] control node upstream or downstream of the congested node.  para. [0044] rate limiting.  para. [0045] rate limiting function, proxy… into the connection path between content source 14 and route 12).
Wen teaches receiving traffic related data from a network but not expressly from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch.
Wen does not teach the second rate is calculated based on a burst size of the one or more flows, the burst size is determined by monitoring a queue size attributable to the one or more flows.
Tabatabaee teaches receiving traffic related data from a plurality of forwarding elements of a network, wherein each of the plurality of forwarding elements comprises a router or a switch (para. [0011] one or more switches 109.  para. [0015] first switch 109 can send or relay congestion notification messages to the first computing device 106 to increase and/or decrease the rate.  para. [0016] one or more second switches 123.  para. [0019] congestion feedback value 133… a metric that is used to identify a level of data congestion in the second switch.  para. [0024] L3 congestion notification messages, congestion feedback value 133.  para. [0053] executes a congestion avoidance scheme 116… with the L3 congestion notification message.   increase or decrease a transmission rate).  Wen and Tabatabaee come from a similar field of endeavor of rate limiting to alleviate network congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen with Tabatabaee’s disclosure of receiving traffic related data from a plurality of forwarding 
Ghanwani teaches calculating a rate based on a burst size of a flow (para. [0024] rate limit …with some adjustment factor, such as a burst size.  para. [0034] when the rate limit includes a burst size, the rate limit may be configured as a combination of a peak rate (e.g. 20 Gbit/s), a burst size (e.g. 100 KB)).  Ghanwani comes from a similar field of endeavor of controlling data flow.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen with Ghanwani’s disclosure of determining a rate based on the burst size such that the second rate of Wen is based on a burst size.  One of ordinary skill in the art would have been motivated to do so in order to have determined a rate limit that would allow for bursting.
Wen and Ghanwani do not teach the burst size is determined by monitoring a queue size attributable to one or more flows.  Yagawa teaches determining a burst size by monitoring a queue size attribute to one or more flows (para. [0060],[0067] limits the burst allowable amount in accordance with the queue size.  para. [0062] band negotiation function to limit the amount of packet flow to the edge switch 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen and Ghanwani with Yagawa’s disclosure such that the burst size is determined by monitoring a queue size.  One of ordinary skill in the art would have been motivated to do so for a similar reason of preventing a queue of a switch from overflowing from bursts.

Regarding claim 6, Wen in view of Tabatabaee, Ghanwani, Yagawa teach determining the burst size.  Wen in view of Tabatabaee, Ghanwani, Yagawa further teach the method of claim 1 wherein determining the burst size comprises passing the one or more flows through the flow manager (Wen: para. [0044] rate limiting.  para. [0045] rate limiting function, proxy… into the connection path between content source 14 and route 12).



Regarding claim 19, Wen in view of Tabatabaee, Ghanwani, Yagawa teach determining the burst size.  Wen in view of Tabatabaee, Ghanwani, Yagawa further teach the computer system of claim 15 wherein determining the burst size comprises passing the one or more flows through the flow manager (Wen: para. [0044] rate limiting.  para. [0045] rate limiting function, proxy… into the connection path between content source 14 and route 12).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Tabatabaee, Ghanwani, Yagawa, and Kurita US Patent Publication No. 2015/0281100 (“Kurita”).

Regarding claim 2, Wen in view of Tabatabaee and Ghanwani teach the method of claim 1, wherein the one or more flows comprises a first flow of a plurality of flows (Wen: para. [0047] discriminate traffic flows… that are congested from those that are uncongested).  Wen does not teach further comprising migrating a second flow of the plurality of flows to a second forwarding element of the plurality of forwarding elements before rate limiting the first flow of the plurality of flows.
Kurita discloses migrating a second flow of a plurality of flows to a second forwarding element (para. [0060] determines to change the paths to prevent congestion in the link.  para. [0063] selecting unit 82 selects a flow for changing the transfer path.  para. [0141] selects a flow having a relatively high utilization rate as a flow whose transfer path is to be changed).  Wen discloses rating limiting the first flow in response to detecting congestion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

	Regarding claim 9, the claim is a medium claim correspond to claim 2 and comprising similar subject matter.  Therefore, claim 9 is rejected under a similar rationale as claim 2.

	Regarding claim 16, the claim is a system claim correspond to claim 2 and comprising similar subject matter.  Therefore, claim 16 is rejected under a similar rationale as claim 2.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wen in view of Tabatabaee, Ghanwani, Yagawa, and Pannell US Patent Publication No. 2013/0215743 (“Pannell”).

Regarding claim 7, Wen does not teach the method of claim 1, wherein the one or more flows comprises a plurality of flows, wherein rate limiting the one or more flows comprises: calculating a cumulative rate for the plurality of flows; and determining an individual rate to be applied for rate limiting each of the plurality of flows, such that a sum of the individual rates is equal to the cumulative rate, wherein a first individual rate calculated for a first flow of the plurality of flows is different than a second individual rate calculated for a second flow of the plurality of flows.
Pannell teaches a plurality of flows; calculating a cumulative rate for the plurality of flows; and determining an individual rate to be applied for rate limiting each of the plurality of flows, such that a sum of the individual rates is equal to the cumulative rate, wherein a first individual rate calculated for a first flow of the plurality of flows is different than a second individual rate calculated for a second flow of the plurality of flows (para. [0028] first one of the data flows… at 5 mega-bits per second.  second one… 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wen with Pannell’s disclosure of determining a cumulative rate of flows and individual rate of flows equal to the cumulative rate.  One of ordinary skill in the art would have been motivated to do so for providing traffic shaping of flows.

Regarding claim 14, the claim is a medium claim correspond to claim 7 and comprising similar subject matter.  Therefore, claim 14 is rejected under a similar rationale as claim 2.

	Regarding claim 20, the claim is a system claim correspond to claim 7 and comprising similar subject matter.  Therefore, claim 20 is rejected under a similar rationale as claim 2.

Allowable Subject Matter
Claims 3-5, 10-12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 Karnik et al. US Patent Publication No. 2004/0064557 (para. [0012] size of the queue determines the burst rate at which the application can send request.  para. [0070] size of the bucket controls the burstiness of the traffic; a bigger bucket size will allow more bursty traffic)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445